Exhibit 10.1

FIRST AMENDMENT

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into effective as of April 1, 2009, by and between
SILICON VALLEY BANK (“Bank”) and SONIC FOUNDRY, INC., a Maryland corporation
(“Sonic Foundry”) and SONIC FOUNDRY MEDIA SYSTEMS, INC., a Maryland corporation
(“Sonic Systems”; and collectively with Sonic Foundry, “Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of June 16, 2008 (as the same may from time to
time be further amended, modified, supplemented or restated, the “Loan
Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank: (i) provide Borrower a new term loan in an
amount not to exceed $1,000,000.00, which such term loan shall be used, in part,
to refinance the outstanding balance of the Existing Term Loan, and (ii) make
certain other revisions as more specifically stated herein.

E. Although Bank is under no obligation to do so, Bank is willing to agree with
Borrower’s requests, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

(a) Term Loan 2 (Section 2.2). Section 2.2 of the Loan Agreement is hereby
amended and restated in its entirety with the following:

2.2 Term Loan 2.

2.2.1 Availability. Subject to the terms and conditions of this Agreement, Bank
shall make available to Borrower in a



--------------------------------------------------------------------------------

single advance a term loan in the amount not to exceed the Term Loan 2 Amount
(the “Term Loan 2”) which shall refinance the amounts due under the Existing
Term Loan. After repayment, no amounts advanced under the Term Loan 2 may be
reborrowed.

2.2.2 Repayment. Borrower shall repay the Term Loan 2 in thirty six (36) equal
monthly installments of principal and interest in an amount to be determined by
Bank (the “Term Loan 2 Payment”). Beginning on the first day of the month
following the month in which the Funding Date occurs, each Term Loan 2 Payment
shall be payable on the first day of each month. Borrower’s final Term Loan 2
Payment, due on the Term Loan 2 Maturity Date, shall include all outstanding
principal and accrued and unpaid interest under the Term Loan 2.

2.2.3 Term Loan 2 Prepayment. At Borrower’s option, so long as an Event of
Default has not occurred and is not continuing, Borrower shall have the option
to prepay all, but not less than all, of the Term Loan 2, provided Borrower
(a) provides prior written notice to Bank of its election to prepay the Term
Loan 2, and (b) pays, on the date of the prepayment (i) all accrued and unpaid
interest with respect to the Term Loan 2 through the date the prepayment is
made; (ii) all unpaid principal with respect to the Term Loan 2, (iii) all other
sums, if any, that shall have become due and payable hereunder with respect to
the Term Loan 2, and (iv) a prepayment fee of 1% of the Term Loan 2 Amount if
such prepayment occurs prior to the first anniversary of the Term Loan 2 Funding
Date, and a prepayment fee of 0.5% of the Term Loan 2 Amount if such prepayment
occurs after the first anniversary of the Term Loan 2 Funding Date but prior to
the second anniversary of the Term Loan 2 Funding Date. No such prepayment fee
shall be due if prepayment is made after the second anniversary of the Term Loan
2 Funding Date.

(b) Term Loan Balance Reserve (Section 2.2.2). Section 2.2.2 of the Loan
Agreement shall be amended and restated in its entirety as follows:

2.2.2 Term Loan Balance Reserve. Bank shall maintain a reserve under the
Revolving Line in an amount equal to the outstanding principal balance of the
Existing Term Loan, as refinanced by the Term Loan 2 (the “Term Loan Balance
Reserve”); provided, that such Term Loan Balance Reserve shall terminate at such
time that Borrower has maintained as



--------------------------------------------------------------------------------

of the last day of each month, a ratio of (a) EBITDA, to (b) Debt Service, in
each case for the three (3) month period then ending of greater than or equal to
1.25 to 1.00 for three (3) consecutive months (such termination date, the
“Reserve Termination Date”).

(c) Interest (Section 2.4(a)) Section 2.4(a)(ii) of the Loan Agreement is hereby
amended and restated in its entirety with the following:

(iii) Term Loan 2. Subject to Section 2.4(b), the principal amount outstanding
under the Term Loan 2 shall accrue interest at a floating per annum rate equal
to the greater of (i) one percentage point (1.0%) above the Prime Rate, or
(ii) eight and three-quarters of one percent (8.75%), which interest shall be
payable monthly.

(d) Financial Covenants (Section 6.9). Section 6.9 of the Loan Agreement is
hereby amended and restated in its entirety as follows:

(i) EBITDA. Borrower’s EBITDA, as tested as of the last day of each month for
the three (3) month period then ending, shall not reflect a loss in excess of
the following:

 

Period

   Maximum EBITDA Loss  

March 1, 2009 through May 31, 2009

   $ (1,000,000 )

June 1, 2009 through February 28, 2010

   $ (500,000 )

March 1, 2010 and thereafter

   $ 0  

Notwithstanding the foregoing, Borrower’s failure to satisfy the EBITDA
financial covenant set forth above shall not constitute an Event of Default
hereunder if, as of the date of any calculation reflecting such failure to
satisfy the applicable EBITDA financial covenant set forth above, Borrower
maintains an Adjusted Quick Ratio greater than or equal to 1.75:1.00.

(ii) Debt Service Coverage Ratio. Beginning on the Reserve Termination Date, and
measured as of the last day of each fiscal month, a ratio of (a) EBITDA, to
(b) Debt Service, in each case for the three (3) month period then ending of
greater than or equal to 1.25 to 1.00. Failure to satisfy the Debt Service
Coverage Ratio financial covenant shall not constitute an



--------------------------------------------------------------------------------

Event of Default if Borrower immediately reserves the outstanding balance of the
Term Loan 2 under the Revolving Line.

(e) Definitions (Section 13.1).

(i) Each of the following definitions in the Loan Agreement is hereby added or
amended and restated in its entirety, as applicable:

“Borrowing Base” is seventy-five (75%) of Eligible Accounts, plus the lesser of
(a) seventy five percent (75%) of Eligible Foreign Accounts or (b) Five Hundred
Thousand and No/100 Dollars ($500,000.00) as determined by Bank from Borrower’s
most recent Transaction Report; provided, however, that Bank may decrease the
foregoing percentages in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Bank, may adversely
affect Collateral.

“Credit Extension” is any Advance, Letter of Credit, FX Forward Contract, amount
utilized for Cash Management Services, the Term Loan 2, or any other extension
of credit by Bank for Borrower’s benefit.

“Debt Service” means, as of the last day of any period, payments of principal
and interest of Indebtedness of Borrower and its Subsidiaries determined on a
consolidated basis for such period.

“Eligible Foreign Accounts” are Accounts billed and collected in the United
States and which are otherwise Eligible Accounts but are owing from (a) an
Account Debtor which has its principal place of business in Canada,
(b) Mediasite KK, an entity organized under the laws of Japan, (c) Media
Mission, an entity organized under the laws of Holland, or (d) Visionaire, an
entity organized under the laws of the United Arab Emirates.

“Revolving Line Maturity Date” is October 1, 2011.

“Term Loan 2 Amount” is an amount equal to One Million and No/100 Dollars
($1,000,000.00).

“Term Loan 2 Maturity Date” is April 1, 2012.

(ii) Subsection (c) of the definition “Eligible Accounts” is hereby amended and
restated in its entirety as follows.



--------------------------------------------------------------------------------

(c) Accounts other than Eligible Foreign Accounts billed in the United States
and owing from an Account Debtor which does not have its principal place of
business in the United States unless such Accounts are otherwise Eligible
Accounts and (i) covered in full by credit insurance satisfactory to Bank, less
any deductible, (ii) supported by letter(s) of credit acceptable to Bank,
(iii) supported by a guaranty from the Export-Import Bank of the United States,
or (iv) that Bank otherwise approves of in writing;

(iii) The definition of “Term Loan Maturity Date” is hereby deleted.

(f) Compliance Certificate (Exhibit D). The form of Compliance Certificate
attached hereto shall replace the Compliance Certificate attached as Exhibit D
to the Loan Agreement.

3. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

(a) Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

(b) Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement;

(c) The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

(d) The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement have been duly
authorized by all necessary action on the part of Borrower;

(e) The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement do not and will not
contravene (a) any law or regulation binding on or affecting Borrower, (b) any
contractual restriction with a Person binding on Borrower, (c) any order,
judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;

(f) The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement do not require any
order, consent, approval, license, authorization or validation of, or filing,
recording or registration



--------------------------------------------------------------------------------

with, or exemption by any governmental or public body or authority, or
subdivision thereof, binding on either Borrower, except as already has been
obtained or made; and

(g) This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

4. Prior Agreement. The Loan Documents are hereby ratified and reaffirmed and
shall remain in full force and effect. This Agreement is not a novation and the
terms and conditions of this Agreement shall be in addition to and supplemental
to all terms and conditions set forth in the Loan Documents. In the event of any
conflict or inconsistency between this Agreement and the terms of such
documents, the terms of this Agreement shall be controlling, but such document
shall not otherwise be affected or the rights therein impaired.

5. Release by Borrower.

(a) FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

(b) By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.



--------------------------------------------------------------------------------

(c) This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Bank to enter into this Amendment, and that Bank would not have
done so but for Bank’s expectation that such release is valid and enforceable in
all events.

(d) Borrower hereby represents and warrants to Bank, and Bank is relying
thereon, as follows:

(i) Except as expressly stated in this Amendment, neither Bank nor any agent,
employee or representative of Bank has made any statement or representation to
Borrower regarding any fact relied upon by Borrower in entering into this
Amendment.

(ii) Borrower has made such investigation of the facts pertaining to this
Amendment and all of the matters appertaining thereto, as it deems necessary.

(iii) The terms of this Amendment are contractual and not a mere recital.

(iv) This Amendment has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Amendment is signed freely, and
without duress, by Borrower.

(v) Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Bank, defend and hold it
harmless from and against all claims based upon or arising in connection with
prior assignments or purported assignments or transfers of any claims or matters
released herein.



--------------------------------------------------------------------------------

6. Continuing Validity. Borrower understands and agrees that in granting its
consent as provided herein, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Loan Documents. Except as
expressly modified pursuant to this Agreement, the terms of the Loan Documents
remain unchanged and in full force and effect. Bank’s consent pursuant to this
Agreement in no way shall obligate Bank to grant any future consents or make any
future modifications to the Indebtedness. Nothing in this Agreement shall
constitute a satisfaction of the Indebtedness. It is the intention of Bank and
Borrower to retain as liable parties all makers and endorsers of the Loan
Documents, unless the party is expressly released by Bank in writing. No maker,
endorser, or guarantor will be released by virtue of this Agreement.

7. Integration. This Agreement, together with the Loan Documents, constitutes
the entire agreement and understanding among the parties relating to the subject
matter hereof, and supersedes all prior and contemporaneous proposals,
negotiations, agreements, and understandings relating to the subject matter. In
entering into this Agreement, Borrower acknowledges that it is relying on no
statement, representation, warranty, covenant, or agreement of any kind made by
the Bank or any employee or agent of Bank, except for the agreements of Bank set
forth herein. No modification, rescission, waiver, release, or amendment of any
provision of this Agreement shall be made, except by a written agreement signed
by Bank and Borrower.

8. Payment of Expenses. Borrower shall pay Bank all reasonable out-of-pocket
expenses for preparing and negotiating this Agreement.

9. Governing Laws; Headings. This Agreement is one of the Loan Documents defined
in the Loan Agreement and shall be governed and construed in accordance with the
laws of the State of Texas. The headings and captions in this Agreement are for
the convenience of the parties only and are not a part of this Agreement.

10. Binding Agreement. This Agreement shall be binding upon, and shall inure to
the benefit of, the successors and permitted assigns of each party.

11. Counterparts. This Agreement may be executed in any number of counterparts,
each of which, when executed and delivered, are an original, and all taken
together are one Agreement.

12. Scope of Agreement. The amendments set forth herein are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, (b) limit or impair Bank’s
right to demand strict performance of the referenced provisions as of all other
dates, and (c) limit or impair Bank’s right to demand strict performance of all
other provisions and covenants as of any date.

13. Conditions to Effectiveness. As conditions precedent to the effectiveness of
this Amendment, Borrower shall have (a) delivered to Bank a fully executed
original of this Amendment, paid to Bank a fully earned, non-refundable term
loan fee in the amount of $3,000 for the Term Loan 2.

14. Extension Fee. Borrower agrees to pay to Bank an extension fee for the
Revolving Line in the amount of $45,000 (the “Extension Fee”) which such
Extension Fee is fully earned as of the date of this Amendment and shall be
non-refundable upon



--------------------------------------------------------------------------------

payment. The Extension Fee shall be paid in two installments: (a) $20,000 shall
be paid on June 16, 2009, and (b) $25,000 shall be paid on June 16, 2010;
provided that the full, outstanding balance of the Extension Fee shall be paid
upon the earlier repayment of the Revolving Line and termination of the Loan
Agreement.

THIS AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered effective as of the date first written above.

 

BORROWER: SONIC FOUNDRY, INC., a Maryland corporation By  

/s/ Kenneth A. Minor

Name:  

Kenneth A. Minor

Title:  

Chief Financial Officer

SONIC FOUNDRY MEDIA SYSTEMS, INC.,

a Maryland corporation

By  

/s/ Kenneth A. Minor

Name:  

Kenneth A. Minor

Title:  

Chief Financial Officer

BANK: SILICON VALLEY BANK By  

/s/ Adam M. Glick

Name:  

Adam M. Glick

Title:  

Relationship Manager